Citation Nr: 1015079	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  07-30 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease, to include as secondary to service-connected knee, 
shoulder, wrist, and foot disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1982 to August 
2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veteran seeks service connection for gastroesophageal 
reflux disease, to include as due to or aggravated by NSAIDs 
taken both during and after service for chronic pain due to 
service-connected disabilities of her knee, shoulders, feet, 
and wrists.  

The Veteran's service treatment records show that she was 
treated once for gastroenteritis prior to service, with no 
apparent sequelae.  She was also treated in service for 
gastroenteritis in February 1984 and May 1991, for symptoms 
of a possible ulcer in April 1982, and for heartburn in 
February 1983.

In addition, service treatment records show that the Veteran 
was treated for pain on numerous occasions with prescription 
NSAIDs or aspirin derivatives - both of which can result in 
gastrointestinal side effects - throughout service, and on a 
long term, near-constant basis since 1994 for pain resulting 
from several orthopedic disabilities for which service 
connection has since been granted.  

Recent medical records indicate that the Veteran is still 
taking NSAIDs for the pain caused by her orthopedic 
disabilities, as well as prescription medication for a 
diagnosis of gastroesophageal reflux disease.  However, no 
medical evaluation describing the specific nature of the 
Veteran's medical condition and offering an opinion on any 
relationship either to her military service or to treatment 
for her service-connected disabilities has been performed.

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the Veteran has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event,  
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  

The Veteran has stated that her gastrointestinal symptoms 
were aggravated by NSAIDs prescribed in service and since 
service for her orthopedic disabilities, and she is competent 
to offer evidence of symptoms which are capable of lay 
observation.  In light of these statements and the medical 
evidence of both gastrointestinal distress and prescriptions 
for NSAIDs and aspirin derivatives in service, the low 
threshold of McLendon is met and a VA examination is 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify all sources of treatment or 
evaluation she has received for her 
gastrointestinal condition and her 
orthopedic disabilities since November 
2006 (the most recent records contained in 
the claims file), and to provide any 
releases necessary for VA to secure 
records of such treatment or evaluation.  
The RO should obtain for the record copies 
of the complete records of all such 
treatment and evaluation from all 
identified sources. 

2.  Then the Veteran should be afforded a 
VA examination by an appropriate medical 
provider to determine the exact nature of 
her gastrointestinal condition and provide 
an opinion regarding whether such is at 
least as probable as not attributable to 
her military service, to include as 
aggravated by NSAIDs prescribed for her 
orthopedic disabilities.

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

Also, the examiner is asked to consider 
that the term "aggravation" means a 
permanent increase in severity, that is, a 
worsening of the underlying condition not 
due to the natural progression, as 
contrasted to a worsening of symptoms.

A copy of the claims file must be made 
available to the examiner for review.

The examiner should provide a rationale 
for all opinions offered.  If the 
requested opinion cannot be provided 
without resort to speculation, the 
examiner should explain why an opinion 
cannot be provided without resort to 
speculation.

3.  On completion of the foregoing, the 
claim should be adjudicated.  If the 
decision remains adverse to the Veteran, 
then provide her and her representative a 
supplemental statement of the case and 
return the case to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
